Citation Nr: 0505912	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-21 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
residuals of left knee medial tibial plateau stress fracture 
with traumatic degenerative joint disease.  




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel





INTRODUCTION

The veteran had active service from September 1974 to October 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, HI.  The RO, in pertinent part, granted entitlement 
to service connection for residuals of left knee medial 
tibial plateau stress fracture with traumatic degenerative 
joint disease, and assigned a 10 percent disability 
evaluation effective from June 27, 2001.  The veteran 
expressed disagreement with the evaluation assigned.  

During the pending appeal, in a rating decision in April 
2004, the RO assigned a 30 percent disability evaluation, 
effective from June 27, 2001.  However, although an increased 
evaluation was granted during the pending appeal, the case is 
still considered on appeal for a higher evaluation.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993), holding that, when the 
veteran expresses general disagreement with the assignment of 
a particular rating and requests an increase, the RO and the 
Board are required to construe the appeal as an appeal for 
the maximum benefit allowable by law or regulation and thus 
to consider all potentially applicable disability ratings.

In a written statement received in October 2003, the veteran 
waived his right to an in-person hearing, and requested a 
videoconference hearing at the RO before a Member of the 
Board in Washington, D.C.  He was unable to attend a 
scheduled videoconference hearing in September and requested 
that it be rescheduled; however, he failed to appear for the 
videoconference hearing scheduled in February 2005.  A 
request for postponement of the rescheduled hearing had not 
been received and granted.  Therefore, the case will be 
processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. 20.702(d).




FINDING OF FACT

The credible and probative evidence establishes that the 
veteran's left knee disability is manifested by subjective 
complaints of pain, giving way, weakness, and tenderness to 
palpation.  Objective findings include limitation of flexion, 
mild wasting of the gastrocnemius muscle on the left side, 
left posterior knee pain, decreased sensation behind the left 
lateral knee, and weakness.    


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for residuals of left knee medial tibial plateau 
stress fracture with traumatic degenerative joint disease are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.71a, Diagnostic 
Codes 5010-5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from a 
claim received in June 2001.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

The veteran had filed a claim for service connection for a 
left knee disability which was granted by the RO in a January 
2002 rating decision.  The issue currently before the Board 
arose from the veteran's disagreement with the evaluation 
assigned when service connection was granted. 

In VAOPGCPREC 8-2003, cited above, the VA General Counsel, 
citing the PVA case, supra, reasoned that there is nothing in 
the language of 38 U.S.C.A. § 5103, or in the VCAA's 
legislative history, indicating Congressional intent to 
require VA to give section-5103(a) notice when VA receives an 
NOD which relates to a "downstream element" of a claim, 
i.e., the effective date or the particular disability 
evaluation assigned for the service-connected disability.  
The General Counsel's rationale was that an NOD is not 
received at the beginning of the claim process, but is the 
means by which a claimant who is dissatisfied with VA's 
decision on a claim initiates an appeal to the Board.

In any event, however, considering both the decision of the 
Court in Pelegrini and the opinion of the General Counsel, 
the Board finds that, to whatever extent the VCAA may be 
applicable to this case, the requirements of the VCAA have 
been satisfied in this matter.  Notwithstanding the apparent 
inapplicability of the VCAA with regard to the duty to notify 
in this instance, the veteran has nevertheless been notified, 
by means of the discussions in the statement of the case 
(SOC) dated in July 2003 and in the supplemental statement of 
the case (SSOC) issued in April 2004 during the pendency of 
this appeal, of the applicable law, what the evidence must 
show in order to substantiate his claim, and the reasons for 
the rating evaluation assigned for his left knee disorder.  
We therefore believe that appropriate notice has been given 
in this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the July 2003 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In addition, the veteran has 
been afforded VA examinations and obtained VA medical 
opinions.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Applicable Legal criteria 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. 4.2, 4.41.

In a claim for a greater initial rating after an award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
assigning "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004)

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
the disability under more than one diagnostic code; however, 
the critical element in permitting the assignment of multiple 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  
Consideration of functional loss due to pain, however, is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997). 

Slight impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent rating.  Moderate 
impairment of the knee with recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating requires severe impairment.  38 C.F.R. 4.71a, 
Diagnostic Code (DC) 5257.

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6. 

38 C.F.R. § 4.71, Plate II (2004), reflects that normal 
flexion and extension of a knee is from zero degrees of 
extension to 140 degrees of flexion.  

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent rating.  A 10 percent rating requires that 
flexion be limited to 45 degrees.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  A 30 percent 
rating is warranted when flexion is limited to 15 degrees.  
38 C.F.R. 4.71a, DC 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating is 
warranted when extension is limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  Finally, a 50 percent rating requires that 
extension be limited to 45 degrees or more.  38 C.F.R. 4.71a, 
DC 5261.

Neurological disability is evaluated under 38 C.F.R. § 
4.124a, based upon paralysis of various nerve groups.  Under 
section 4.124a, for diseases of the peripheral nerves, the 
term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  Id.

Under Diagnostic Code 8521, for evaluation of the common 
peroneal nerve, a 40 percent rating is assigned for complete 
paralysis.  Severe incomplete paralysis warrants a 30 percent 
evaluation.  Moderate incomplete paralysis warrants a 
20 percent evaluation.  Mild incomplete paralysis warrants a 
10 percent evaluation.  38 C.F.R. § 4.124a, DC 8521.  

Under Diagnostic Code 8525, for evaluation of the posterior 
tibial nerve, a 30 percent rating is assigned for complete 
paralysis.  Severe incomplete paralysis warrants a 20 percent 
evaluation.  Moderate or mild incomplete paralysis warrants a 
10 percent evaluation.  38 C.F.R. § 4.124a, DC 8525.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating, 
which may be assigned for neuritis not characterized by 
organic changes, will be that for moderate, incomplete 
paralysis.  See 38 C.F.R. § 4.123.

Peripheral neuralgia, characterized usually by a dull and 
intermittent pain of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  See 38 C.F.R. § 
4.124.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120.

The regulations provide that, for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. 
4.45(f) (2004).  Arthritis due to trauma, substantiated by X-
ray findings, is rated as degenerative arthritis.  38 C.F.R. 
4.71a, DC 5010.

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R.  4.71a, 
DC 5003.

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

In the absence of limitation of motion, a 20 percent 
evaluation is warranted where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.

A 10 percent evaluation is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups. The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  Id.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. 4.40, 4.45, and 
4.59.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

III.  Factual background

A claim was received from the veteran in June 2001 seeking 
entitlement to service connection for a left knee disability.  
Service medical records show that in October 1974 the veteran 
was seen in an orthopedic clinic for symptoms and signs of a 
stress fracture of the medial tibial plateau on the left.  X-
rays showed what appeared to be a benign lesion at the 
adductor tubercle of the left femur, which would be followed.  
A cast was applied.  He was placed on limited-duty profile, 
and convalescent leave of one month was recommended.  He was 
subsequently hospitalized for approximately ten days in 
December 1974 for treatment of an ulcer of the left leg due 
to the cast.  At the separation examination, the veteran 
denied having a "trick" or locked knee, but reported having 
had swollen or painful joints.  The physician noted that the 
veteran had suffered a stress fracture of the left tibia in 
1974, with no residuals indicated.  The clinical evaluation 
was normal for his lower extremities. 

VA outpatient treatment records show the veteran was seen in 
February 1977 for left foot paralysis after a fall on the 
left knee, without follow-up or determination of the etiology 
of the paralysis.  In June 2001, he complained of left knee 
pain and buckling.  In October 2001, he complained of an 
unstable knee with buckling, increasing over the last several 
years and his knee coming out underneath him causing him to 
fall.  He reported the in-service injury and treatment.  The 
left knee had a scar on the outer side of the lateral knee.  
The knee appeared to be stable on examination, and the 
examiner did not notice any crepitus.  The assessment was a 
left knee problem since basic training, and an orthopedic 
consultation was ordered.  A VA staff physician noted that an 
X-ray showed mild degenerative joint disease of the left 
knee, including mild osteophyte formation arriving from the 
medial tibial spine, mild joint space narrowing, and 
subchondral sclerosis in the medial compartment.  

The veteran was afforded VA Compensation and Pension (C&P) 
examination in December 2001.  He reported having had 
increasing pain in the left knee in the last five years.  
Treatment was with aspirin as needed, and hot Epsom salt 
soaks.  His left leg had given way four times in the 
preceding year and became weak for three to four days.  He 
avoided prolonged standing and was not able to run.  There 
was no effect on daily activities.  Examination showed a 2 x 
2 cm round scar overlying the head of the left fibula.  There 
was moderate weakness of the left thigh and the leg muscles 
were atrophied.  The diameter of the left leg and left thigh 
were less than those on the right.  The range of motion of 
the left knee was flexion from 0 to 155 degrees and extension 
to 0 degrees.  The McMurray and Drawer signs were negative.  
The diagnoses were old left medial tibial plateau stress 
fracture and mild degenerative joint disease (DJD) of the 
left knee.  The examiner opined that the mild DJD of the left 
knee was due to the old injury in 1974.  

An April 2003 entry reflects that an MRI of the left knee was 
normal.

In June 2003 the veteran reported having pain in his left 
knee along the lateral aspect; however, that day he was pain 
free.  The MRI of his left knee was normal, and X-ray 
examination of his left knee was normal.  On examination 
there was no evidence of instability, heat, fluid, or 
swelling.  There was no tenderness anywhere in the knee and 
no tenderness over the fibular head.  The McMurray's sign was 
negative.  Updated X-rays were suggested, as the X-rays were 
over two years old.  The examiner stated that he was unable 
to evaluate the veteran because he was unable to see any 
abnormality on that day, and the veteran was pain free.  

On VA orthopedic consultation in October 2003, the veteran 
complained of increasing pain in the posterior aspect of his 
left knee spreading to mid thigh proximally and half way down 
the calf distally.  The examiner noted that X-ray examination 
and the MRIs had been normal.  Palpation of an area with 
pressure on the posterior aspect of his popliteal fossa 
reproduced his symptoms.  Additional testing was planned.  

On VA neurology consultation in October 2003, the veteran 
reported that after the left knee fracture, when he was 
teaching judo, someone had kicked him on the left leg and he 
experienced severe sharp pain in the knee.  About three to 
four times a year he had episodes of sharp pain and numbness 
around the knee that lasted approximately two days.  Clinical 
findings were that strength in the lower extremities was 
normal, there was a scar over the left fibular head, there 
was an area of decreased sensation to pinprick behind the 
lateral left knee, and there was mild wasting of the 
gastrocnemius muscle.  At 8 cm down from the tibial 
tuberosity, the circumference was 33 cm on the left and 34 on 
the right.  There was exquisite sharp, burning pain with 
palpation behind the lateral left knee.  The impression was 
of point tenderness behind the fibular head on the left just 
behind the scar caused by the cast.  The examiner suspected 
an injury to the common peroneal nerve or a branch of the 
tibial nerve as shown by the gastrocnemius wasting.  

EMG studies of the left lower extremity performed in November 
2003 were normal.  At the same examination, a nerve 
conduction study was also done at the left peroneal and 
posterior tibial nerves.  At the left peroneal nerve, the 
distal motor latency was normal.  The left peroneal motor 
nerve conduction study showed borderline velocities, although 
no significant delay was shown across the knee itself.   The 
left posterior tibial distal motor latency was normal, and 
the conduction velocity again was borderline.  

The October 2003 examination was considered inadequate, and 
the veteran was afforded another VA C&P examination in April 
2004.  The veteran reported that he owned and operated a 
bonsai nursery, but that due to his left knee pain he had to 
significantly downsize and decrease his business.  He 
reported the in-service injury and also that some time 
afterward, he was teaching judo when someone kicked him in 
the left leg and he experienced a severe sharp pain in the 
knee.  At least two to three times a year he had episodes of 
sharp pain and numbness around the left knee that lasted two 
to four days and prevented him from working at his privately 
owned business.  The examiner noted the prior evaluations and 
testing.

Objective findings were that range of motion of the left knee 
consisted of flexion to 90 degrees and extension to zero 
degrees.  There was no medial collateral ligament laxity.  
The Lachman, Drawer, and McMurray's tests were negative.  He 
did not do a full squat because he was just concerned that 
his left knee would give out on him.  He favored the left 
knee, and placed more of his weight on the right knee.  There 
was a scar over the left fibular head.  The strength in the 
left lower extremity was normal.  There was an area of 
decreased sensation to pinpoint behind the left lateral knee 
and mild wasting of the gastrocnemius on the left side 8 cm 
down from tibial tuberosity, with the circumference of 33 in 
the left and 34 in the right.  There was exquisite sharp 
burning pain when palpating behind the lateral left knee.  

The assessment was of left posterior knee pain which was 
significant and debilitating, causing buckling two to three 
times per year with loss of work about two to four days.  The 
most limiting DeLuca classification was weakness, and there 
were range of motion limitations.  These symptoms had caused 
the veteran to downsize his business.  The examiner found 
that it was as likely as not that the borderline velocities 
and conduction velocity studies on the nerves were a direct 
result of his left knee injury while in service in 1974, with 
a cast erosion over the left fibular head with infection.  

IV.  Analysis

The veteran is in disagreement with the initial evaluation 
assigned for his left knee disorder.  Thus the Board must 
consider the evaluation, and, if indicated, the propriety of 
a staged rating, from the initial effective date forward.  
See Fenderson v. West, supra.

Although the decision herein includes consideration of 
Fenderson, supra, the veteran has not been prejudiced 
thereby.  He has been advised of the laws and regulations 
pertinent to disability evaluations.  Again, he has been 
afforded an examination and opportunity to present argument 
and evidence in support of his claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).

The veteran has a 30 percent disability evaluation for 
residuals of left knee medial tibial plateau stress fracture 
with traumatic degenerative joint disease.  The RO assigned 
this rating under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, for other impairment of the knee 
according to the April 2004 rating decision.  This is the 
maximum rating under that diagnostic code.

As the veteran is in receipt of the maximum schedular rating 
under DC 5257, a higher evaluation under this code is not 
possible.  The Board will consider whether a higher schedular 
evaluation is warranted under other diagnostic codes, whether 
the left knee disability warrants additional assignment of 
separate evaluations, and whether an extraschedular 
evaluation is warranted. 

The veteran has never been diagnosed with ankylosis of the 
left knee, nor has he complained of an inability to move his 
left knee.  Therefore, DC 5256 is not for application.  
Likewise, he has never been diagnosed with nonunion or 
malunion of the tibia and fibula.  Therefore, DC 5262 does 
not apply.  The evidence of record does not show removal or 
dislocation of semilunar cartilage, or acquired genu 
recurvatum.  Therefore, DC 5258, 5259, and 5263 do not apply.


The veteran has limitation of flexion to 90 degrees and 
extension has been normal.  Under the criteria for limitation 
of flexion of the leg, a 30 percent evaluation is the maximum 
evaluation and requires limitation of flexion to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  For a schedular evaluation 
higher than 30 percent based on limitation of extension, 
extension would have to be limited to 30 degrees to warrant a 
40 percent evaluation.  38 C.F.R. § 4.71a, DC 5261.  
Therefore, a schedular evaluation greater than 30 percent can 
not be assigned under the diagnostic codes for limitation of 
motion.  

The Board now considers whether the right knee disability 
warrants additional assignment of separate evaluations.  In 
this case, Diagnostic Codes 5003-5010 contemplate disability 
based on limitation of motion under the appropriate 
diagnostic code.  Thus, to assign a separate evaluation would 
be to compensate the veteran more than once for his same 
symptoms of pain and motion limitation.  

Although there are complaints of pain, the current evaluation 
contemplates the presence of pain.  Functional limitation 
beyond that contemplated by the current evaluation has not 
been demonstrated on examination.  

The evidence of record shows that, after review of the 
evidence to include the report of an April 2004 VA C&P 
examination, the RO noted that the 10 percent rating was 
based on evidence of DJD on X-rays and limitation of function 
secondary to pain.  The RO increased the evaluation of the 
left knee disability to 30 percent, based on increasing 
weakness of the knee with use and evidence of mild muscle 
wasting.  The Board notes that the examiner at the April 2004 
VA C&P examination opined that the borderline velocities and 
conduction velocity studies on the nerves were a direct 
result of the veteran's left knee injury in service in 1974, 
with a cast erosion over the left fibular head and ensuing 
infection.  Based upon this opinion, we have considered 
whether the left knee disability is more appropriately rated 
under the criteria for evaluation of diseases of the 
peripheral nerves, or to split the rating between a 
musculoskeletal disorder and a disease of the peripheral 
nerves.   

After consideration, however, we conclude that this would not 
result in a schedular evaluation greater than 30 percent.  
Complete or incomplete paralysis of the common peroneal nerve 
is not shown.  For either neuritis or neuralgia of the common 
peroneal nerve, the maximum rating under DC 8521 that may be 
assigned is for moderate incomplete paralysis or a 20 percent 
rating.  Complete or incomplete paralysis of the posterior 
tibial nerve is not shown.  For either neuritis or neuralgia 
of the posterior tibial nerve, the maximum rating under DC 
8525 that may be assigned is for moderate incomplete 
paralysis or a 10 percent rating.  The nerve conduction 
studies of both the left peroneal nerve and the posterior 
tibial nerve were borderline with no notable slowing, thus, 
if a rating were to be assigned under DC 8525 for posterior 
tibial nerve, it would be for mild incomplete paralysis or a 
10 percent rating.  If a rating were to be assigned under DC 
8521 for the left peroneal nerve, it would be for mild 
incomplete paralysis or a 10 percent rating.  

Furthermore, the evidence of record does not show lateral 
instability of the left knee or recurrent subluxation such 
that a rating under DC 5257 is warranted.  The left knee does 
have DJD and limitation of flexion.  The limitation of 
flexion of the left knee is noncompensable under DC 5260.  
However, a rating of 10 percent is for application for a 
major joint when the limitation of motion of the joint 
involved, here confirmed by satisfactory evidence of painful 
motion, is noncompensable under the appropriate diagnostic 
code.  The evidence of record shows that in October 2001, a 
VA staff physician noted that an X-ray had shown mild DJD of 
the left knee, and in December 2001 a VA examiner diagnosed 
mild DJD of the left knee.  If the Board were to split the 
rating and assign a separate rating for the musculoskeletal 
disability, no more than a 10 percent disability evaluation 
would be warranted for DJD of the left knee under DC 5010-
5260.

Accordingly, as splitting the rating would not result in an 
evaluation greater than 30 percent, at this time, we will not 
disturb the rating under the diagnostic code currently 
assigned by the RO.  

The Board notes that the VA General Counsel has determined 
that a claimant with service-connected arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257, so long as the evaluation of knee dysfunction 
under both codes does not amount to prohibited pyramiding 
under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 1, 1997), 62 
Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 1998), 63 
Fed. Reg. 56,704 (1998).  In this case, although the veteran 
is evaluated under DC 5257, the objective evidence of record 
does not demonstrate findings of lateral instability of the 
left knee.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit-of-
the-doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the veteran's claim 
for an initial evaluation in excess of 30 percent for 
residuals of left knee medial tibial plateau stress fracture 
with traumatic degenerative joint disease.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
The evidence does not show that the left knee disability 
warrants more than a 30 percent rating during any period 
under consideration, even in light of 38 C.F.R. 4.7.

In addition, there is no showing, and no allegation, that the 
veteran's disability currently under consideration reflects 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2004).

The above determination is based upon consideration of 
applicable provisions of the Rating Schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  
Specifically, the medical evidence fails to show, and the 
veteran has not asserted, that he has required frequent 
periods of hospitalization for his left knee disability.  
Although the veteran has reported that he experiences two to 
three episodes of left knee pain per year that last two to 
four days such that he cannot work, the Board does not find 
that a loss of work ranging approximately from 4 to 12 days a 
year constitutes marked interference with employment due 
solely to that condition.  See 38 C.F.R. § 3.321(b)(1) 
(2004).


ORDER

An initial evaluation in excess of 30 percent for residuals 
of left knee medial tibial plateau stress fracture, with 
traumatic degenerative joint disease, is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


